A petition for rehearing contains the following: "In discussing the law relating to a writ of error to an order granting a new trial, the Court said that the statute provides that the Court 'shall review the said order'; *Page 324 
and further, that 'The order is therefore the only matter to be adjudicated on the writ of error.' We call the attention of the Court to the fact that the day this case was set for oral argument, counsel for defendant in error stated to the Court that the Motion to Dismiss the writ of error and Motion to Strike assignment of errors were withdrawn on the condition that the Court would go into the entire record and determine whether or not the defendant in error (Plaintiff in the Court below), is entitled to maintain the action. In other words, to fully settle the law as presented by the assignment of errors. We understood that the Court assented to this."
The writ of error is to the order granting a new trial in an action at law; and as a statute authorizes the writ of error which was not permissible at common law, the scope of the review as fixed by the statute cannot be extended by consent or by leave of the Court. On this writ of error the Court is authorized by the statute to review "the order" granting a new trial to which the writ is addressed. This covers the grounds of the motion on which the order was made but not other matters.
Rehearing denied.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.